Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct main species:
Main Species I – Figure 14 shows a mixing of concentrated hygroscopic cooling fluid mixed with a “conventional cooling fluid” at make-up mix tank 515.
Main Species II – Figure 15 shows a mixing of concentrated hygroscopic cooling fluid mixed with a “concentrated salt stream” produced from brackish water by a desalination system at make-up mix tank 515.
Main Species III – Figure 16 shows a mixing of concentrated hygroscopic cooling fluid mixed with a concentrate produced from a reverse osmosis system at make-up mix tank 515.
This application also discloses sub-species related to the identified species.
Sub-Species a – Figure 1 discloses a hygroscopic cooling tower with a supplemental gas stream.
Sub-Species b – Figure 6 discloses a falling film heat exchanger supplying treated air to a hygroscopic cooling tower.
Sub-Species c – Figure 7 discloses a hygroscopic cooling tower supplying treated air to a falling film heat exchanger.
Sub-Species d – Figure 8 discloses a heat dissipation system with a hygroscopic working fluid and a supplemental cooling tower.
Sub-Species e – Figure 9 discloses a heat dissipation system with hygroscopic working fluid having plural cooling towers in series and process heat exchangers in series.
Sub-Species f – Figure 11 discloses a heat dissipation system with a hygroscopic working fluid maintained by water received form a forward osmosis membrane.
Sub-Species g – Figure 12 discloses a heat dissipation system with a hygroscopic working fluid including a condenser within a cooling tower.
The species are independent or distinct because each main species and sub-species as identified above contain a feature not found in any other main or sub species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, (one among the main species and one among the sub-species should be selected to form a single species; compatibility should be considered between the main species and sub-species in regard to original disclosure and written description support) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There exist an extreme number of multiple distinct species such that search of all patentably distinct species would be unduly burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/               Primary Examiner, Art Unit 3763